Citation Nr: 0946467	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, and if 
so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that reopened the claim and denied 
service connection.  

In July 2007, the Veteran testified at a personal hearing 
over which a Decision Review Officer presided at the RO, a 
transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  The appeal from an August 2001 rating decision denying 
service connection for diabetes mellitus was not perfected in 
a timely manner; that decision is final.  

2.  The evidence added to the record since August 2001 
includes relevant official service department records that 
had existed but had not been associated with the record in 
August 2001.  

3.  The Veteran did not incur diabetes mellitus during 
service nor can such inservice incurrence be presumed. 

  
CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  The criteria for reconsideration of the final August 2001 
claim for service connection for diabetes mellitus, based on 
the addition to the record of relevant official service 
department records, have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2009).

3.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the previously-denied claim

The Veteran filed a claim for service connection for diabetes 
mellitus in April 2000.  That claim was initially denied in 
an October 2000 rating decision to include as being a not 
well-grounded claim.  In April 2001, the Veteran filed 
another claim for service connection for diabetes mellitus.  
See e.g., VAOPGCPREC 03-2001.  In an August 2001 rating 
decision, the RO again denied service connection for diabetes 
mellitus.  A notice of disagreement was received in September 
2001.  A statement of the case was mailed to the Veteran in 
November 2002.  A substantive appeal was received in July 
2003.  However, to perfect an appeal to the Board, a 
substantive appeal must be filed within 60 days from the date 
(August 22, 2001) that the agency of original jurisdiction 
mails the statement of the case to the claimant (or within 
the remainder of the one-year period from the date 
(October 19, 2000) of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2009).  No substantive appeal was 
filed by January 2003.  See letter to Veteran from RO dated 
in September 2003.  As a result the August 2001 rating 
decision became final.  38 U.S.C.A. § 7105(a) (appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case has 
been furnished); 38 C.F.R. § 20.1103 (a determination by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected).  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108.  VA 
regulations provide that at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
38 C.F.R. § 3.156(c).  

During the pendency of the current claim, VA received the 
Veteran's official military personnel file and associated 
those documents with the claims file.  At the time the 
previous claim was decided in August 2001, those documents 
existed and had not been associated with the claim file.  
Moreover, those documents are relevant to the issue at hand 
because they provide information about where the Veteran was 
stationed and what his duties were during his active air 
service.  

Although the RO reopened the claim in the November 2005 
rating decision, in the September 2006 statement of the case, 
the RO indicated that because the requirements of new and 
material evidence described in paragraph (a) of 38 C.F.R. 
§ 3.156 had not been met, the claim could not be reopened.  
On appeal, the Board must dispose of the claim on the proper 
basis, regardless of what determinations of new and material 
evidence had been made by the RO.  Barnett v. Brown, 8 Vet. 
App. 1, 5 (1995).   Since, as discussed above, the 
requirements of paragraph (c) of 38 C.F.R. § 3.156 have been 
met, the Board finds that the previously-denied claim can be 
reopened and reconsidered.  Further, the Board will proceed 
to evaluate the merits of the claim; the Board finds that the 
Veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection, and has been afforded an opportunity 
to present argument and evidence in support of the underlying 
claim, and has done so.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

There is no evidence that during service the Veteran incurred 
diabetes mellitus. There is no treatment for diabetes during 
service and his separation examination is silent as to that 
condition.  

But a Veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a Veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And, due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Inservice incurrence can be presumed under certain 
circumstances.  If a Veteran manifests certain chronic 
diseases, such as diabetes mellitus, within one year 
following separation from active service, the law presumes 
that it was incurred or aggravated during service.  38 C.F.R. 
§§ 3.307, 3.309.  But there is no evidence in the record that 
the Veteran's diabetes mellitus was manifest during that time 
period.  Nor does the Veteran claim that his diabetes 
manifested right after service. 

Other presumptions are available with respect to a claim for 
service connection for diabetes mellitus.  If a Veteran was 
exposed to certain herbicide agents (including Agent Orange) 
during service and later, at any time, manifests diabetes 
mellitus, even though service records do not establish 
inservice incurrence, the law presumes that the diabetes was 
incurred during service.  38 C.F.R. §§ 3.309(e) (diseases 
associated with exposure to certain herbicide agents), 
3.307(a)(6) (herbicide agents to which the presumption 
applies; establishing that diabetes mellitus can manifest at 
any time after service under this presumption; and 
presumption of exposure to herbicidal agents for Veteran who 
served in the Republic of Vietnam during specified periods).  
And those who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

The Veteran claims that his diabetes mellitus should be 
presumed to have been incurred during service because he was 
exposed to herbicidal agents on four occasions:  (1) when he 
was at a temporary duty (TDY) assignment in the Republic of 
Vietnam; (2) when he attended training at Eglin Air Force 
Base (AFB) at a time when experiments with herbicide agents 
were being conducted there; (3) when he was in Thailand as a 
result of spraying around the construction cites where he 
worked; and (4) when he worked loading and unloading drums of 
herbicide agents onto and from airplanes in Thailand.  The 
Veteran also argues that because he was awarded a Vietnam 
Service Medal, his exposure to herbicidal agents should be 
presumed.  The theories will be addressed in turn.  

TDY to the Republic of Vietnam

The Veteran's active service (from June 1966 to April 1970) 
was during the relevant time period when exposure to 
herbicide agents can be presumed for those who served in the 
Republic of Vietnam.  But the presumption only applies if the 
Veteran was actually in the country.  Haas v. Peake, 525 F.3d 
1168, 1193 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(January 21, 2009) (it was not arbitrary for VA to limit the 
presumption of herbicide exposure to service members who had 
served, for some period at least, on land).  

Here, no military records show that the Veteran ever served 
in the Republic of Vietnam.  The chronological listing of 
service in his airman military record shows that he was in 
Thailand from June 1968 to July 1969, but no other overseas 
assignment is shown there.  The RO contacted the Department 
of the Air Force about whether the Veteran had served in 
Vietnam and received a reply that no Vietnam service dates 
were shown but that the Veteran served in Thailand.  
September 2000 Request for Information and Response.  A 
request to the United States Army and Joint Services Records 
Research Center (JSRRC) produced a reply that there was no 
evidence to verify that the Veteran had served in Vietnam.  
February 2008 Letter from JSRRC.  Another request to the Air 
Force about whether unit records showed that some airmen from 
the 556th Civil Engineering Squadron (CES) had been 
temporarily assigned to the 554th CES produced a reply that 
after searching the available historical documents of both 
squadrons, there was no documentation that unit members 
traveled to Danang.  Defense Personnel Records Information 
Retrieval System.  The Veteran's service medical records show 
medical treatment at two facilities in Thailand, but none in 
the Republic of Vietnam.  

The Veteran claims that after he had served for approximately 
four months at the U-Tapao Airfield in Thailand, he was 
ordered to temporary duty in the Republic of Vietnam for 30 
days, during which time he helped to build a hospital and 
other buildings on a base in Danang.  He stated that after 
that TDY assignment, he was not needed at U-Tapao so he was 
ordered to report to Ubon in Thailand.  His fitness report 
for February to October 1968 reflects that he had 
participated in the building of water distribution lines, 
sewer systems, and a 25-bed modular hospital as part of his 
duties during that time period but the location of that 
project is not mentioned.  That mention of a project at an 
undisclosed location and the Veteran's lay statements are the 
only evidence to support his claim that he was on temporary 
duty to Vietnam.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).   So, the Veteran is competent to describe 
where he served.  

But merely because a lay person is competent does not make 
him credible.  It is the responsibility of the Board to weigh 
the evidence and determine where to give credit and where to 
withhold the same and in so doing, the Board may accept some 
evidence and reject other evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  
In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistency with other 
evidence of record, desire for monetary gain, inconsistent 
statements, internal inconsistency of statements, self-
interest, interest, facial implausibility, malingering, bad 
character, bias, and witness demeanor.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  

The Veteran's statement of about his temporary duty is 
inconsistent with other evidence in the record.  First, he 
states that after he served in Vietnam, he was not returned 
to U-Tapao but was ordered to report to Ubon.  But his duty 
at Ubon did not begin until January 1969.  Fitness Report for 
the Period October 1968 to April 1969 (Veteran arrived at 
this station in January 1969); Dental Records (dental 
examination for incoming duty at Ubon conducted on 
February 3, 1969).  And the Veteran could not have been in 
Vietnam for the month before he reported to Ubon because he 
was treated for hemorrhoids in Thailand during December 1968.  
December 1968 Service Treatment Record.  

Moreover, the Veteran's current explanation of his temporary 
duty in Vietnam is inconsistent with his earlier statements 
about his service in Vietnam.  In an earlier claim for 
service connection for diabetes, the Veteran stated that he 
had been TDY in Vietnam on several occasions.  September 2001 
Notice of Disagreement.   In a July 2003 statement to support 
that earlier claim, the Veteran argued that he had been on 
temporary duty to Cam Ranh Bay, rather than to Danang as he 
now claims.  July 2003 VA Form 9.  And in a claim for service 
connection for PTSD, the Veteran stated that between the 
months of August and September 1968, he was in U-Tapao 
airfield in Thailand where he was in a motor vehicle accident 
that caused the death of a local person, after which he was 
transferred to Ubon; he makes no mention of Vietnam in his 
statements to support that claim.  August 2002 Statement in 
Support of Claim.  Yet, his VA medical records show that when 
he initially he sought treatment for PTSD, he told the 
examiner that he had served for one year in the Republic of 
Vietnam and that he had nightmares about accidentally 
shooting someone when the air base at Ton Son Nhut was 
overrun.  February 2001 Psychiatry Note-St. Louis.  The Board 
finds that the Veteran's statements with respect to 
statements about his service in the Republic of Vietnam are 
not supported by the record and thus, cannot be deemed to be 
credible in this regard.  

Since the record does not establish that the Veteran ever 
served in the Republic of Vietnam, he is not entitled to a 
presumption that he was exposed to herbicide agents during 
service.  Thus, in order to establish that his diabetes 
mellitus is related to exposure to herbicide agents during 
service, the record must show that the Veteran was, in fact, 
exposed to an herbicide agent during active duty.  

Eglin Air Force Base exposure 

The Veteran claims that he was exposed to herbicides while he 
attended jungle training at Eglin Air Force Base (AFB) at a 
time when experiments with herbicide agents were being 
conducted there.  October 2006 Statement in Support of Claim 
by Veteran; October 2006 Letter from Veteran to Congressional 
Representative Clay.  An inquiry to the JSRRC produced a 
reply that while portions of Eglin AFB were used to store, 
load and test herbicide agents during a 1962-1970 Spray Test 
Program, there were no records that the Veteran had been 
exposed to Agent Orange or that he was in the vicinity of the 
study area while he was stationed there.  February 2008 
Letter from JSRRC.  An inquiry to the VA Compensation and 
Pension (C&P) Policy Office that coordinates information on 
herbicide agents produced a response that the testing of 
Agent Orange at Eglin AFB was done in 1952 and again between 
June 11 to September 12 of 1968.  October 2007 Inquiry to C&P 
Policy Office and Reply.  But the Veteran had been 
transported to Thailand before that 1968 testing began.  
Chronological Listing Of Service In Airman Military Records 
(assignment in Thailand began June 4, 1968).   

The C&P office noted that other herbicide agents had been 
tested at Eglin AFB, but that it was unlikely that the 
Veteran had been exposed to any herbicide agents during his 
training.  That office pointed out that the testing was done 
at a remote 2-square mile test site on an air base that 
comprised 724 square miles.  Moreover, the testing at Eglin 
was not like the wide-spread airborne spraying that had 
occurred in the Republic of Vietnam.  Thus, his mere presence 
at that air base without evidence that he had been close to 
the test cite would not establish exposure to herbicide 
agents.  October 2007 Inquiry to C&P Policy Office and Reply.  

Herbicide agent usage in Thailand

The Veteran argues that herbicides had been sprayed in 
Thailand to remove the foliage and all plant life prior to 
the construction projects he worked on.    October 2005 
Statement in Support of Claim; October 2006 Substantive 
Appeal.    He implied in his substantive appeal that he had 
been involved in spraying defoliant around the air bases.  
October 2006 Substantive Appeal ("We sprayed some type of 
defoliant around the air bases").  But the VA C&P policy 
office that coordinates information on herbicide agents 
reported that the Department of Defense records show that 
while extensive testing of herbicides was conducted in 
Thailand in 1964 and 1965, the only specific location of that 
testing was at the Replacement Training Center of the Royal 
Thai Army, near Pranburi, Thailand, a coastal area.  There 
was no record of herbicide agent use either near the U-Tapao 
Airfield nor during the dates when the Veteran was in 
Thailand.  October 2007 Inquiry to C&P Policy Office and 
Reply.  

Loading and unloading herbicide agents 

In his claim, the Veteran stated that as part of his duties 
in Thailand, he loaded and unloaded supplies that were going 
into the Republic of Vietnam and he may have handled Agent 
Orange while performing those duties.  July 2005 Service 
Connection Claim for Diabetes Mellitus.  In August 2005, he 
stated that he had been tasked to load and unload aircraft 
and service Operation Ranch Hand aircraft at the bases in 
Thailand.  August 2005 Statement in Support of Claim by 
Veteran.  He submitted a letter from the Air Force indicating 
that some planes in Operation Ranch Hand had stopped at bases 
in Thailand en route to Laos.  August 2005 Letter from Deputy 
Chief, Programs and Legislative Division, Office of 
Legislative Liaison, Department of the Air Force.  In a later 
statement, he explained that he had loaded 50-gallon drums 
with orange stripes on them onto C-123 aircraft.  
October 2005 Statement in Support of Claim by Veteran.  He 
submitted an article about the history of the Red Horse 
Squadron and an Internet page about an unidentified air base 
in Thailand which was sprayed with DDT to kill mosquitoes.  

An inquiry to the VA C&P policy office produced a reply that 
between June 1968 and June 1969, the air bases in Thailand 
were not listed in the Department of Defense's inventory of 
places involved in Operation Ranch Hand.  September 2005 
Inquiry and October 2005 Reply.  Moreover, the Veteran's 
military occupation specialty was as a plumber and it is 
unlikely that a plumber would be used to load and unload 
supplies from aircraft.  

Vietnam Service Medal

Finally, the Veteran argues that since he received a Vietnam 
Service Medal, exposure to an herbicide agent must be 
presumed under Haas v. Nicholson. October 2006 Statement in 
Support of Claim by Veteran; October 2006 Substantive Appeal.  
In that decision, the United States Court of Appeals for 
Veterans Claims held that because VA procedures stated that 
award of the Vietnam Service Medal would be taken as evidence 
of service in the Republic of Vietnam, VA could not deny 
service connection for service members who received that 
medal but never were in country.  Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  That decision was subsequently overturned 
and the U.S. Court of Appeals for the Federal Circuit held 
that since the procedural instruction equating the receipt of 
the medal with service in the Republic of Vietnam was an 
interpretive statement rather than a substantive rule, VA 
could follow the regulation requiring service in country to 
qualify for a presumption of herbicide exposure.  Haas v. 
Peake, 525 F.3d at 1196-97.  

When there is an approximate balance of positive and negative 
evidence about an issue in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Given the absence of any mention of 
service in the Republic of Vietnam in his military records 
and his lack of credibility about his claimed service there, 
the evidence against the claim is much greater than the 
evidence that he helped build a hospital at an undisclosed 
location.  Thus, there is no reasonable doubt to resolve with 
respect to the TDY argument.  As for his arguments about 
actual exposure to herbicide agents, there is no evidence 
that he was, in fact, ever exposed to any herbicides.  At 
most, he speculates that he could have been so exposed.  
Since the evidence showing that herbicides were not used at 
the times and places of his speculation, the evidence against 
exposure to herbicide agents outweighs that in favor.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Since the record does not establish that diabetes mellitus 
was incurred during active military service, one of the three 
requirements for service connection has not been met.  As a 
result, service connection is not warranted.  

III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's August 2005 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
November 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection, but that 
flaw was corrected when such notice was provided in the 
April 2006 letter to the Veteran.  

Neither the Veteran nor his attorney has asserted any errors 
with respect to the notice.  Yet, the Board notes that the 
Veteran was not prejudiced by the delay in receiving that 
notice for two reasons.  Shinseki v. Sanders, 77 U.S.L.W. 
4304 (April 21, 2009).  First, after he received all proper 
notice, his claim was readjudicated in the September 2006 
statement of the case and again in the July 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).   Second, since the service connection claim 
has been denied, any issues about implementation of an award 
for service connection have been rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved the Veteran's claims folder 
(that contained his service treatment records), obtained 
additional service personnel records, obtained the medical 
records identified by the Veteran, pursued several inquiries 
about herbicide agent exposure and the Veteran's duty 
stations with various government offices, and provided the 
Veteran with a formal hearing before a Decision Review 
Officer at the RO.  There are no outstanding requests for 
assistance.  An examination of the Veteran was not conducted 
because the record does not establish that the Veteran 
incurred diabetes mellitus during service or that any of the 
presumptions concerning inservice incurrence have been met.  
VA thus met its duty to assist the Veteran.  




ORDER

New and material evidence has been added to the record since 
August 2001, so that the claim of entitlement to service 
connection for diabetes mellitus is reopened.  To this 
extent, the appeal is granted.  

Service connection for diabetes mellitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


